Citation Nr: 1703166	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  10-07 487	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a sinus disorder.

2.  Entitlement to service connection for bilateral pes planus.

3.  Entitlement to service connection for prostatitis. 

4.  Entitlement to service connection for left arm pain and radiculopathy, to include as secondary to the back disorder.

5.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 70 percent disabling.

6.  Entitlement to an increased rating for asthma, currently evaluated as 30 percent disabling.



REPRESENTATION

Appellant represented by:	Daniel D. Wedemeyer, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from November 1966 to November 1968 and from January 8, 1991, to August 31, 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  This matter also comes before the Board from a January 2017 rating decision by the RO in Washington, D.C.  Jurisdiction over this matter currently rests with the RO in Roanoke, Virginia. 

In September 2015 the Veteran testified at a hearing before a Veterans Law Judge (VLJ) in Washington, D.C.  A transcript of the hearing is of record.  The VLJ who conducted that hearing is no longer available to decide the appeal.  In November 2015 the Veteran was notified that he could attend another hearing conducted by a VLJ who would decide his appeal.  See 38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2016) (requiring that the Veterans Law Judge who conducts a hearing on an appealed issue must participate in any decision made on that appeal). The Veteran responded that he did not wish to have another hearing and to determine his claim on the evidence of record. 

In a February 2016 decision, the Board found, among other things, that the Veteran had withdrawn his claim of service connection for a sinus disorder and denied his claims of service connection for bilateral pes planus and prostatitis as well as remanded the claim of service connection for left arm pain and radiculopathy, to include as secondary to the back disorder.

The Veteran appealed the February 2016 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a September 2016 order, the Court granted the parties' joint motion for remand (JMR) and vacated and remanded the February 2016 Board decision to the extent that it found that the Veteran had withdrawn his claim of service connection for a sinus disorder and denied his claims of service connection bilateral pes planus and prostatitis.  

As an additional matter, the Veteran's claim of service connection for left arm pain and radiculopathy, to include as secondary to the back disorder, has not been certified to the Board for appellate disposition following the February 2016 remand.  Certification is used for administrative purposes and does not serve to either confer or deprive the Board of jurisdiction over an issue.  38 C.F.R. § 19.35(2016).  However, when an appeal is certified to the Board for appellate review and the appellate record is transferred to the Board, the appellant and his or her representative, if any, will be notified in writing of the certification and transfer and of the time limit for requesting a change in representation, for requesting a personal hearing, and for submitting additional evidence.  See 38 C.F.R. §§ 19.36, 20.1304(a) (2016).  Therefore, the Board declines to take any further action on this issue at this time.  This delay is needed to ensure that the Veteran is afforded full due process in the matter.  See 38 C.F.R. § 3.103(2016); Gray v. McDonald, 27 Vet. App. 313, 327 (2015) (Due process protections apply to disability compensation proceedings before the Board) (citing Cushman v. Shinseki, 576 F.3d 1290 (Fed.Cir.2009)); see also Carter v. McDonald, 794 F.3d 1342, 1346 (Fed. Cir. 2015) (regulatory requirement of notice in § 1.525(d) can only sensibly be construed to require that the notice to counsel be timely, which requires, at a minimum, notice before the expressly stated deadline has passed). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Given the September 2016 order and JMR, the Board finds that the appeal needs to be remanded to obtain outstanding medical records.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006) (holding that the duty to ensure compliance with the Court's order extends to the terms of the agreement struck by the parties that forms the basis of the joint motion to remand); cf. McBurney v. Shinseki, 23 Vet. App. 136, 140 (2009) (Board has a duty on remand to ensure compliance with the favorable terms stated in the joint motion or explain why the terms will not be fulfilled). 

As to his bilateral pes planus claim, the Board notes that at entry into active duty in November 1966, the Veteran was found to be sound with respect to his feet.  Although not noted at service entry, in December 1966 the Veteran was diagnosed as having moderate pes planus and given arch supports.  Further, as the parties to the JMR stated that the Veteran was found to have slight flat foot.

As to the claims for increased ratings for PTSD and asthma, the Board finds that a remand is required because the AOJ did issue a statement of the case (SOC) after it received the Veteran's January 2017 notice of disagreement to the January 2017 rating decision that denied his claims for increased ratings.  See Manlincon v. West, 12 Vet. App. 238 (1999). 

Given the above development, the Board finds that a remand is also required to obtain needed medical opinions as to the diagnoses and/or origins of the Veteran's claimed sinus disorder, bilateral pes planus, and prostatitis.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history). 

Accordingly, the appeal is REMANDED to the AOJ for the following actions:

1.  Associate with the claims file the Veteran's post-November 2016 treatment records from the Washington, D.C. VA Medical Center.  

2.  After obtaining authorizations from the Veteran, associate with the claims file any outstanding private treatment records including his records from Dr. Choi.  

3.  As to the claims for increased ratings for PTSD and asthma, issue the Veteran a SOC.  Thereafter, only returns to the Board those issues he perfects his appeal by filing a timely Substantive Appeal.

4.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of any in-service problems with a sinus disorder, bilateral pes planus, and prostatitis as well as any continued problems since that time.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

5.  Schedule the Veteran for a sinus examination.  The claims folder must be made available to and reviewed by the examiner.  After a review of the claims file and an examination of the Veteran, the examiner should provide answers to the following questions:

(a)  Has the Veteran been diagnosed with a sinus disorder at any time during the pendency of the appeal?

(b)  If so, is it at least as likely as not that a sinus disorder is related to or had its onset in service?

The examination report must include a complete rationale for all opinions expressed.  

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

6.  Schedule the Veteran for a pes planus examination.  The claims folder must be made available to and reviewed by the examiner.  After a review of the claims file and an examination of the Veteran, the examiner should provide an answer to the following question:

The examiner should state the likelihood that any foot disability, to specifically include pes planus, found to be present existed prior to service.  

If the examiner concludes that a foot disability, and in particular, pes planus, found to be present existed prior to service, the examiner should indicate that likelihood that the disability worsened during service.  

If the examiner diagnoses the Veteran as having foot disability that did not pre-exist service, the examiner must opine as to whether it is at least as likely as not that the condition is related to or had its onset during service.  

In offering these impressions the examiner must take into consideration that the Veteran had two (2) periods of active duty.

In providing the requested opinion, the examiner should specifically discuss the December 1966 diagnosis of moderate pes planus and the March 1991 diagnosis of slight flat foot.

In providing the requested opinion, the examiner should consider the Veteran's competent lay claims regarding observable adverse symptomatology. 

The examination report must include a complete rationale for all opinions expressed.  

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

7.  Schedule the Veteran for a prostatitis examination.  The claims folder must be made available to and reviewed by the examiner.  After a review of the claims file and an examination of the Veteran, the examiner should provide answers to the following questions:

(a)  Has the Veteran been diagnosed with prostatitis at any time during the pendency of the appeal?

(b)  If so, is it at least as likely as not that prostatitis is related to or had its onset in service?

In providing the requested opinions, the examiner should specifically discuss the January 1991 diagnosis of prostatitis.

In providing the requested opinions, the examiner should consider the Veteran's competent lay claims regarding observable adverse symptomatology. 

The examination report must include a complete rationale for all opinions expressed.  

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

8.  Then adjudicate the claims of service connection for a sinus disorder, bilateral pes planus, and prostatitis.  If any benefit sought on appeal is not granted in full, furnish the Veteran a supplemental statement of the case (SSOC).  The Veteran should be given an appropriate opportunity for response before returning the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

